Title: Memorandum of Conversations with Edmond Charles Genet, 26 July 1793
From: Jefferson, Thomas
To: 


Note given to the Presidt.
Mr. Genet’s declaration to the President at his reception, that France did not wish to engage the US. in the present war by the clause of guarantee, but left her free to pursue her own happiness in peace, has been repeated to myself in conversation, and to others, and even in a public answer, so as to place it beyond question.
Some days after the reception of Mr. Genet (which was May 17.) I went to his house on business. The Atty. Genl. went with me to pay his first visit. After he withdrew, Mr. Genet told me Mr. Ternant had delivered him my letter of May 15. on the 4. memorials of Mr. Hammond: he said something first of the case of the Grange, and then of the vessels  armed at Charleston. He said that on his arrival there he was surrounded suddenly by Frenchmen full of zeal for their country, pressing for authority to arm with their own means for it’s assistance, that they would fit out their own vessels, provide every thing, man them, and only ask a commission from him: that he asked the opinion of Govr. Moultrie on the subject, who said he knew no law to the contrary, but begged that whatever was to be done, might be done without consulting him, that he must know nothing of it &c. That hereupon he gave commissions to the vessels: that he was of opinion he was justified not only by the opinions at Charleston but by our treaties. I told him the President had taken full advice on the subject, had very maturely considered it, and had come to the decision expressed in my letter. He said he hoped the President had not so absolutely decided it, but that he would hear what was to be said against it. I told him I had no doubt but that the President, out of respect to him and to his country, would receive whatever he should have to urge on the subject, and would reconsider it with candour. He said he would make it his business to write me a letter on the subject, that he thought the arming the privateers was justifiable. But that if the President should finally decide otherwise, tho’ he could not think it would be right, yet he must submit: for that assuredly his instructions were to do whatever would be agreeable to us. He shewed indeed by his countenance, his manner and words that such an acquiescence would be with reluctance; but I was and am persuaded he then meant it.
Mr. Genet called at my office on Tuesday was sennight or fortnight (say July 16th. or 9th.) but I think it was Tuesday was sennight, and know it was on a Tuesday because he went from thence to the President’s. He was summing up to me the strength of the French naval force now arrived. I took that occasion to observe to him that having such great means in his hands, I thought he ought not to hesitate in abandoning to the orders of the government the little pickeroons which had been armed here unauthorised by them, and which occasioned so much embarrasment and uneasiness, that certainly their good dispositions must be worth more than the trifling services these little vessels could render. He immediately declared that having such a force in his hands he had abandoned every idea of further armament in our ports, that these small objects were now beneath his notice and he had accordingly written to the Consuls to stop every thing further of that kind: but that as to those which had been fitted out before, their honour would not permit them to give them up, but he wished an oblivion of every thing which had past, and that in future the measure so disagreeable to the government should not be pursued, tho he thought it clearly justified by the treaty. I told him the government was of a different opinion, that both parties  indeed had equal right to construe the treaty, that consequently he had done his duty in remonstrating against our construction, but that since the government remained finally persuaded of the solidity of it’s own construction, and had a right to act accordingly within their own limits, it was now his duty, as a diplomatic man to state the matter to his government, to ask and await their orders, and in the mean time to acquiesce, and by no means to proceed in opposition within our limits.—It was at the same time he informed me that he had sent out the Little Democrat to obtain intelligence of the state of the coast, and whether it was safe for the fleet to proceed round from Norfolk to New York.
July 26. 1793.
